State of Florida, Executive Chamber, Tallahassee, November 29, 1918.
Hon. Justices of the Supreme Court of Florida, Tallahassee, Fla.
Gentlemen:
Pursuant to Section 13 of Article IV of the Constitution of Florida, I have the honor to request your official opinion upon a question affecting my constitutional duties and powers involving the construction of Sections 14 and 15 of Article IV, and Section 7 of Article XVI of said Constitution respecting whether or not the cause of suspension should be communicated to the Senate of certain persons appointed under Section 9 of Chapter 5661, Laws of Florida, 1907, as amended by Section 9 of Chapter 6122, Laws of Florida, 1911, as amended by Section 9 of Chapter 6541, Laws of Florida, 1913, who were suspended by me for cause, since the adjournment of the Legislature of 1917; also certain other persons appointed under Chapter 5448, -lets of 1905, as amended by Section 13 of Chapter 6530, Laws of Florida, 1913, who were suspended by me, for cause, since the adjournment of the Legislature of 1917.
The question above being: Are the officers or appointees named in the statutes above, which require no concurrence of the Senate to appoint, and no definite *502term apparently required, such as are contemplated within the meaning of the provision of the Constitution stated above requiring the cause of their suspension to be communicated to the Senate.
Respectfully submitted,
SIDNEY J. CATTS,
Governor.
In the Supreme Court of Florida,
Saturday, November 30, 1918.
To His Excellency Sidney J. Oatts,
Governor of Florida.
Sir:
Replying to your inquiry of yesterday, you are advised that in our opinion the “food, drug and fertilizer inspectors for the Chemical Division of the Department of Agriculture of the State of Florida,” who are appointed by the Governor for terms not exceeding four years under Section 9 of Chapter 6541, Acts of 1913, and Section 9 of Chapter 6122, Acts of 1911, and whose statutory authority and duties involve the exercise of prescribed governmental functions, are officers, who, under Section 15 of Article IV of the Constitution, may be suspended from office by the Governor for stated causes; and when so suspended the stated section of the Constitution requires the Governor to communicate the cause of the suspension to the Senate at its next session after the suspension.
Sections 2 and 3 of Chapter 5448, Acts of 1905, are amended by Section 13 of Chapter 6530, Acts of 1913, only as to the number of “Supervisors of Convicts” that may be appointed, leaving the appointments of such “Supervisors of Convicts”- to be “subject to the will of the Governor” as provided in Sections 2 and 4 of Chapter 5448, Acts of 1905. It is, therefore, our opinion that the “Supervisors of Convicts” who are appointed under Sec*503tion 3 of Chapter 5448, Acts of 1905, and Section113 of Chapter 6530, Acts of 1913, and who have governmental authority and duties prescribed by Sections 4163 and 4164, General Statutes, are officers; but as the statutes creating the offices expressly provide that “any supervisor appointed * * * shall hiold his appointment subject to the will of the Governor,” the rights of an appointee under such appointment may be terminated at the will of the Governor, and consequently a fixed term requiring a suspension from office of such an officer is not contemplated by the statute creating the office.
Yery respectfully,
JEFFN. B. BEOWNE,
Chief Justice.
E. F. TAYLOE,
T. F. WEST,
J. B. WHITFIELD,
Justices Supreme Court.